NO. 07-00-0490-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                                PANEL E

                                          JANUARY 8, 2003

                               ______________________________


                            MARK ANTHONY BERNAL, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE


                            _________________________________

                FROM THE 176TH DISTRICT COURT OF HARRIS COUNTY;

                       NO. 743691; HONORABLE BRIAN RAINS, JUDGE

                              _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                     MEMORANDUM OPINION1




      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.

      1
          Tex. R. App. P. 47.4.
       Pursuant to a plea bargain for aggravated sexual assault of a child, appellant was

granted deferred adjudication and placed on community supervision for ten years. Upon

the State’s motion to proceed with an adjudication of guilt, appellant plead true to the

allegations and the trial court adjudicated him guilty and sentenced him to ten years

confinement and a $500 fine. By two points of error, appellant asserts the trial court

committed reversible error in assessing a ten-year sentence because it was not

proportional to the offense committed and violated his federal and state rights against cruel

and unusual punishment.


       We hold that appellant did not preserve his complaints for appellate review.

Although article 42.12, section 5(b) of the Texas Code of Criminal Procedure permits an

appeal from assessment of punishment after an adjudication of guilt, it is still necessary

to object at the time punishment is assessed to preserve the complaint. See Tex. R. App.

P. 33.1(a)(1)(A); see also Hardeman v. State, 1 S.W.3d 689, 690 (Tex.Cr.App. 1999).

Appellant did not object to the court’s assessment of a ten-year sentence. Thus, his

complaint is waived. Appellant’s points of error are overruled.


       Accordingly, the judgment of the trial court is affirmed.


                                                  Per Curiam


Do not publish.




                                             2